SHARP, W., J.,
dissenting.
I respectfully dissent. The defendant appeals the summary denial of his Rule 3.800(a) motion for additional jail time credit. Athough defendant’s motion (and amended motion) are far from clear, it appears the defendant is seeking jail time credit for time he spent on other separate charges.
When a defendant makes a prima facie claim for jail time credit, the trial court has the burden of attaching portions of the record to refute the claim. See Moore v. State, 741 So.2d 577 (Fla. 5th DCA 1999). Accordingly, I would reverse and remand for attachment of portions of the record to refute the defendant’s claim.